Appeal from an order of the Supreme Court, Niagara County (Timothy J. Walker, A.J.), entered June 12, 2015. The order granted the motion of defendant for a directed verdict.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Plaintiff appeals from an order granting defendant’s motion for a directed verdict at the close of plaintiff’s proof pursuant to CPLR 4401 and dismissing plaintiff’s sole cause of action alleging a breach of the implied covenant of good faith and fair dealing. We affirm. A plaintiff seeking to prevail on a cause of action for breach of the implied covenant of good faith and fair dealing must prove that he or she sustained actual damages as a natural and probable consequence of the breach (see RXR WWP Owner LLC v WWP Sponsor, LLC, 132 AD3d 467, 468 [2015]; see generally Kenford Co. v County of Erie, 73 NY2d 312, 319 [1989]; Village of Kiryas Joel v County of Orange, 144 AD3d 895, 896 [2016]). Contrary to plaintiff’s contention, he failed at trial to present nonspecula-tive evidence of his alleged damages (see Friedman v Miale, 69 AD3d 789, 791 [2010], lv denied 16 NY3d 706 [2011]; see generally Lloyd v Town of Wheatfield, 67 NY2d 809, 810 [1986]). We thus conclude that the court properly granted defendant’s motion for a directed verdict because, upon the evidence presented, there was no rational process by which the trier of fact could find in plaintiff’s favor (cf. Family Operating Corp. v *1815Young Cab Corp., 129 AD3d 1016, 1017-1018 [2015]; see generally Szczerbiak v Pilot, 90 NY2d 553, 556 [1997]).
Present— Whalen, P.J., Lindley, NeMoyer and Troutman, JJ.